DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “drive devices” (claim 1 line 4), “crane elements” (claim 1 line 4), “regulation structure” (claim 2 lines 6-7), “crane structure” (claim 8 line 5), “a radial dynamics sensor” (claim 9 line 3), “a crane structure” (claim 9 lines 3-4), “a pivot dynamics sensor” (claim 9 line 5), “a trolley drive” (claim 9 line 10), “a slewing gear drive” (claim 9 line 10), “a hoist dynamics sensor” (claim 10 line 2), “at least one tower sensor” (claim 13 line 3), “a node of an eigen-oscillation of a crane tower” (claim 13 lines 4-5, as no node is shown), “at least one boom sensor” (claim 13 line 6), “a node of an eigen-oscillation of a crane boom” (claim 13 lines 7-8, as no node is shown), “at least one of strain gauges, accelerometers, and rotational rate sensors” (claim 14 lines 2-3, as none of these sensors are shown), “at least one of a rotational rate sensor, an accelerometer, and a strain gauge” (claim 15 lines 2-3, as none of these sensors are shown), “a detection device” (claim 16 line 2), “an inertial measurement unit” (claim 18 line 2), “an accelerometer” (claim 18 line 3), “a rotational rate sensor” (claim 18 line 3-4), “a first determination module” (claim 18 line 6), “a second determination module” (claim 18 line 10), “a complementary filter” (claim 19 line 2), “a highpass filter” (claim 19 lines 2-3), “a lowpass filter” (claim 19 line 4), “a filter portion” (claim 21 line 2), “an observer portion” (claim 21 lines 2-3), “a wireless communication module” (claim 24 line 2), “a filter portion” (claim 25 line 2), “an observer portion” (claim 25 line 2), “drive devices” (claim 29 line 2), and “drive regulators” (claim 30 line 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are shown below: 

1) “a feedforward module configured to transmit reference control signals to the regulator module” in claim 2 lines 3-5.

2) “wherein the feedforward module is configured to transmit the reference control signals to the regulator module without of the oscillation signals of the oscillation sensor system and without the structural dynamics signals of the structural dynamics sensor system” in claim 4 lines 1-5.

3) “wherein the trajectory planning module is configured to determine position data of a desired movement of the load suspension component and calculate time derivatives from the position data of the desired movement of the load suspension component” in claim 6 lines 1-6.

4) “a pivot dynamics portion modeling a pivot movement of a crane structure configured to pivot about an upright crane pivot axis and a radial dynamics portion modeling a dynamic movement of the crane structure in parallel with a vertical plane in parallel with a crane boom” in claim 8 lines 3-8.

5) “a detection device configured to determine a deflection of at least one of the hoist rope and the load suspension component with respect to a vertical” in claim 16 lines 2-4.

6) “an image evaluation device is configured to evaluate an image provided by the imaging sensor system with respect to a position of the load suspension component in the image provided by the imaging sensor system and configured to determine the deflection of at least one of the load suspension component, the hoist rope, and a deflection speed with respect to the vertical” in claim 17 lines 4-9.

7) “a first determination module configured to determine a tilt of the load suspension component from the acceleration signals and rotational rate signals of the IMU” in claim 18 lines 6-9.
configured to determine the deflection of at least one of the hoist rope and the load suspension component with respect to the vertical from the tilt of the load suspension component determined by the first determination module and an inertial acceleration of the load suspension component” in claim 18 lines 10-15.

9) “a calculation portion configured to calculate the deflection of at least one of the hoist rope and the load suspension component with respect to the vertical from a quotient of a horizontal inertial acceleration and of an acceleration due to gravity” in claims 23 lines 2-6.

10) “a wireless communication module configured to wirelessly transmit at least one of measurement signals and signals derived therefrom to a receiver, and wherein the receiver is positioned at a trolley, wherein the hoist rope extends from the trolley” in claim 24 lines 2-7.

11) “wherein the feedforward module is configured to transmit the reference control signals without the oscillation signals detected by the oscillation sensor system and without the structural dynamics signals detected by the structural dynamics sensor system” in claim 31 lines 6-10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims the following:

“a hoist rope coupled to a crane boom and a load suspension component coupled to the hoist rope; drive devices configured to control a movement of a plurality of crane elements and the movement of the load suspension component;”, see lines 2-5.

This limitation renders the claim indefinite because the claim is unclear as to whether or not the claimed “a crane boom” is one of the “a plurality of crane elements”, or is a separate structure.  For this office action, this limitation will be considered as claiming “a crane boom” as one of the “a plurality of crane elements”.  Is the claimed crane boom one of the claimed plurality of crane elements?   

Further regarding claim 1, the limitation of “a structural component of the crane” (see line 21) renders the claim indefinite because the limitation is unclear as to whether or not “a structure component of the crane” is one of “a plurality of crane elements” claimed in line 4.  For this office action, this limitation will be considered as claiming “a structure component of the crane” as one of the “a plurality of crane elements” claimed in line 4.  Is the claimed “a structure component of the crane” one of the claimed plurality of crane elements claimed in line 4?   
Further regarding claim 1, the limitation of “a structural component of the crane” (see line 21) renders the claim indefinite because the limitation is unclear as to whether or not “a crane boom” (see line 2) is “a structure component of the crane”.  For this office action, this limitation will be considered as claiming “a crane boom” as the “a structural component of the crane”.  Is the claimed “a crane boom” the “a structural component of the crane”?
Further regarding claim 1, “the detection” (line 22) lacks antecedent basis.
Regarding claim 8, “a crane boom” (line 8) renders the claim indefinite because the claim is unclear as whether or not “a crane boom” refers to “a crane boom” of claim 1 line 2, or is a second separate boom.  For this office action, “a crane boom” will be considered as referring to “a crane boom” of claim 1 line 2.
Regarding claim 10, “a crane boom” (line 3) renders the claim indefinite because the claim is unclear as whether or not “a crane boom” refers to “a crane boom” of claim 1 line 2, or is a second separate boom.  For this office action, “a crane boom” will be considered as referring to “a crane boom” of claim 1 line 2.
Regarding claim 11, “a crane boom” (lines 2-3) renders the claim indefinite because the claim is unclear as whether or not “a crane boom” refers to “a crane boom” of claim 1 line 2, or is a second separate boom.  For this office action, “a crane boom” will be considered as referring to “a crane boom” of claim 1 line 2.
Regarding claim 13, this claim claims:

“wherein the at least one tower sensor is spaced apart from a node of an eigen-oscillation of a crane tower configured to detect tower torsions”, see lines 4-5.

This limitation renders the claim indefinite because the limitation is unclear as to whether 1) the at least one tower sensor is configured to detect tower torsions, or 2) a node of an eigen-oscillation of a crane tower is configured to detect tower torsions.  For this office action, this limitation will be considered as claiming the at least one tower sensor being configured to detect tower torsions.

Further regarding claim 13, this claim claims:

configured to detect boom torsions”, see lines 7-8.

This limitation renders the claim indefinite because the limitation is unclear as to whether 1) the at least one boom sensor is configured to detect boom torsions, or 2) a node of an eigen-oscillation of a crane boom is configured to detect boom torsions.  For this office action, this limitation will be considered as claiming the at least one boom sensor being configured to detect boom torsions.

Further regarding claim 13, “a crane boom” (line 8) renders the claim indefinite because the claim is unclear as whether or not “a crane boom” refers to “a crane boom” of claim 1 line 2, or is a second separate boom.  For this office action, “a crane boom” will be considered as referring to “a crane boom” of claim 1 line 2.
Regarding claim 16, the claim limitation of “a detection device configured to determine a deflection of at least one of the hoist rope and the load suspension component with respect to a vertical” (see lines 2-4) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The structure that defines the detection device is not disclosed in the specification in detail.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 18, the claim limitation of “a first determination module configured to determine a tilt of the load suspension component from the acceleration signals and rotational rate signals of the IMU” (see lines 6-9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The structure that defines the first determination module is not disclosed in the specification in detail.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claim 18, the claim limitation of “a second determination module configured to determine the deflection of at least one of the hoist rope and the load suspension component with respect to the vertical from the tilt of the load suspension component determined by the first determination module and an inertial acceleration of the load suspension component” (see lines 10-15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The structure that defines the second determination module is not disclosed in the specification in detail.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 20, “the estimate of the tilt” (line 1) lacks antecedent basis.
Further regarding claim 20, “the rotational rate signal” (lines 2-3) lacks antecedent basis.
Further regarding claim 20, “the high pass filter” (line 4) lacks antecedent basis.
Further regarding claim 20, “the acceleration signal” (lines 5-6) lacks antecedent basis.
Further regarding claim 20, this claim claims:

wherein the estimate of the tilt of the load suspension component 

based on the rotational rate signal comprises an integration of the rotational rate signal filtered by the high pass filter; and wherein the estimate of the tilt of the load suspension component based on the acceleration signal is calculated using a quotient of a measured horizontal acceleration and on a measured vertical acceleration using the relationship


    PNG
    media_image1.png
    69
    151
    media_image1.png
    Greyscale


This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is being further defined by this limitation.  What claimed structure is being further defined by this claim?  For this office action, the above claim will be considered as further defining the claimed oscillation damping device of claim 1.

Regarding claim 24, the claim limitation of “a wireless communication module configured to wirelessly transmit at least one of measurement signals and signals derived therefrom to a receiver, and wherein the receiver is positioned at a trolley, wherein the hoist rope extends from the trolley” (see lines 2-7) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The structure that defines the wireless communication module is not disclosed in the specification in detail.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 25, “the structural components of the crane” (lines 14-15) lack antecedent basis.
Regarding claim 29, “the structural components of the crane” (lines 12-13) lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Weckbecker (WO 2016/131753 A1, see US Patent 10,696,526 as an English Translation) in view of Schneider et al. (US 8,025,167 B2).
Regarding claims 1 and 29, Weckbecker discloses a crane (see figures 1-11) comprising:

A crane (see figures 1-11), comprising: 

a hoist rope (column 4 lines 14-15) coupled to a crane boom (jib 7, see column 4 lines 14-15 and jib 7 in figure 1) and a load suspension component (hook, column 4 lines 14-15) coupled to the hoist rope; 

drive devices (18 and 19, and winch that allows the cable to lift loads, cable as discussed on column 4 lines 14-15) configured to control a movement of a plurality of crane elements and the movement of the load suspension component; 

a control device (26, see figure 1) configured to control the drive devices such that the load suspension component travels along a travel path; and 

an oscillation damping device (20, 25, and 27, see column 10 line 43 to column 11 line 17),

wherein the oscillation damping device comprises a structural dynamics sensor system (20, see column 10 line 43 to column 11 line 17) configured to detect at least one of a deformation and a dynamic movement of a structural component of the crane (see column 10 lines 43-59) and generate structural dynamics signals in response to the detection (see column 11 lines 5-8), and 

and comprises a regulator module (25, column 11 lines 5-17) having a closed feedback loop (see column 12 lines 32-49) configured to influence the control of the drive devices based on an oscillation signal of the oscillation sensor system fed back to the feedback loop.

Weckbecker further teaches that the regulating unit (25) is configured to receive at least one more additional input in addition to the input from a structural dynamics signals fed back to the feedback loop (see column 11 lines 3-15 and column 12 lines 32-49).

Weckbecker does not explicitly disclose 1) the oscillation damping device configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope, 2) wherein the oscillation damping device comprises an oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component, and 3) wherein the regulator module of the oscillation damping device is configured to receive as inputs both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drive devices.

Schneider et al. (from here on just referred to as Schneider) discloses a crane control, crane and method (see figures 0a-14) and discloses an oscillation damping device (35, column 13 line 9 to column 14 line 5) configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope (column 13 line 65 to column 14 line 5).  Schneider further discloses wherein the oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component (see column 13 lines 51-64).

Schneider teaches that the oscillation damping device provides data for load oscillation damping which prevents the pendular movement of a load during a movement of a crane (see column 14 lines 2-5), the oscillation damping device provides increased safety when hoisting loads is possible beside an easier operation and alignment of a crane (see column 18 lines 18-24), and the oscillation damping device provides improved damping of the spherical oscillations of the load (see column 18 lines 25-30).



With the modification of Weckbecker in view of Schneider above, the regulator module (i.e. regulating unit) of the oscillation damping device is configured to receive as inputs at least both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drive devices.	

The method of operating the apparatus is obvious and no new, non-obvious or improvement claims are described by the method claim since all elements of the crane of Weckbecker in view of Schneider are disclosed in detail above, with regard to claim 29.

Regarding claim 16, Weckbecker as modified by Schneider further shows: 

wherein the oscillation sensor system comprises a detection device (35 and/or the gyroscope unit of column 13 line 65 to column 14 line 5, also see column 13 lines 9-18, of Schneider) configured to determine a deflection (see column 13 lines 9-18, and column 13 line 65 to column 14 line 4) of at least one of the hoist rope and the load suspension component with respect to a vertical (see column 13 lines 9-18, direction of gravitational force is considered the vertical); 

.

Claims 14-15, 25-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Weckbecker (WO 2016/131753 A1, see US Patent 10,696,526 as an English Translation) in view of Schneider et al. (US 8,025,167 B2) as applied to claims 1, 16, and 29 above, and further in view of Palberg (DE 102016004350 A1, see US Publication 2019/0119078 A1 as an English Translation).
Regarding claim 14, Neither Weckbecker nor Schneider disclose wherein the structural dynamics sensor system comprises at least one of strain gauges, accelerometers, and rotational rate sensors, wherein the structural dynamics sensor system is configured to detect at least one of deformations and dynamic movements of structural components of the crane using at least one of the accelerometers and rotational rate sensors.
Palberg discloses a crane and method for controlling such a crane (see figures 1-3) and discloses a structural dynamics sensor system (344, see paragraph 0045) comprising at least one of strain gauges (paragraph 0045), accelerometers (i.e. acceleration sensors, paragraph 0045), and rotational rate sensors (i.e. speed sensors, paragraph 0045), wherein the structural dynamics sensor system is configured to detect at least one of deformations and dynamic movements of structural components of the crane using at least one of the accelerometers and rotational rate sensors (paragraph 0045).  
Palberg teaches that the acceleration sensors and speed sensors are provided to detect specific movements of structural elements such as pitching movements of the boom tip or rotational dynamic effects at the boom (see paragraph 0045).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Weckbecker as modified by Schneider by substituting one of accelerometers and/or rotational rate sensors of Palberg for the first sensor system of the structural dynamics sensor system of Weckbecker, to provide sensor structure to detect specific movements of structural elements such as pitching movements of the boom tip or rotational dynamic effects at the boom, as taught by Palberg.
Regarding claim 15, Neither Weckbecker nor Schneider disclose wherein the structural dynamics sensor system comprises at least one of a rotational rate sensor, an accelerometer and a strain gauge, wherein the structural dynamics sensor is configured to detect dynamic boom deformations using the at least one of the rotational rate sensor, the accelerometer, and the strain gauge.
Palberg discloses a crane and method for controlling such a crane (see figures 1-3) and discloses a structural dynamics sensor system (344, see paragraph 0045) comprising at least one of a rotational rate sensor (i.e. speed sensor, paragraph 0045), an accelerometer (i.e. acceleration sensor, paragraph 0045), and a strain gauge (paragraph 0045), wherein the structural dynamics sensor system is configured to detect dynamic boom deformations using the at least one of the rotational rate sensor, the accelerometer, and the strain gauge (paragraph 0045).  
Palberg teaches that the acceleration sensor and speed sensor are provided to detect specific movements of structural elements such as pitching movements of the boom tip or rotational dynamic effects at the boom (see paragraph 0045).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Weckbecker as modified by Schneider by substituting one of an accelerometer and/or a rotational rate sensor of Palberg for the first sensor system of the structural dynamics sensor system of Weckbecker, to provide sensor structure to detect specific movements of structural elements such as pitching movements of the boom tip or rotational dynamic effects at the boom, as taught by Palberg.
Regarding claim 25, Neither Weckbecker nor Schneider disclose wherein the regulator module comprises at least one of a filter portion and an observer portion configured to influence control variables of drive regulator configured to control the drive devices, wherein at least one of the filter portion and the observer device portion is configured to obtain the control variables of the drive regulator and both the oscillation signal of the oscillation sensor system and the structural dynamics signals, as input values, and to influence the control variables of the drive regulator based on the deformation and dynamic movements of the structural components of the crane.
Palberg discloses a crane and method for controlling such a crane (see figures 1-3) and discloses wherein a regulator module (347) comprises at least one of a filter portion and an observer portion (345, paragraph 0046) configured to influence control variables of drive regulator configured to control the drive devices (paragraphs 
Palberg teaches that the filter device and the observer influences the adjustment parameters of the regulator using observed crane reactions while taking account of predetermined principles of a dynamic model of the crane (paragraph 0047).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Weckbecker as modified by Schneider by adding a filter portion and/or an observer portion to the oscillation sensor system of Weckbecker as modified by Schneider, to provide control structure to influence the adjustment parameters of the regulator using observed crane reactions while taking account of predetermined principles of a dynamic model of the crane as taught by Palberg.
Regarding claims 26 and 30, Neither Weckbecker nor Schneider disclose wherein the at least one of the filter portion and the observer portion is configured as a Kalman filter.
Palberg discloses a crane and method for controlling such a crane (see figures 1-3) and discloses the at least one of the filter portion and the observer portion is configured as a Kalman filter (paragraph 0047).
Palberg teaches that the Kalman filter uses Kalman equations that model the dynamics system of the crane structure to achieve the desired oscillation damping effect (paragraph 0047).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Weckbecker as modified by Schneider and Palberg by configuring at least one of the filter portion and the observer portion as a Kalman filter, to provide control structure that models the dynamics system of the crane structure to achieve a desired oscillation damping effect as taught by Palberg.
The method of operating the apparatus is obvious and no new, non-obvious or improvement claims are described by the method claim since all elements of the crane of Weckbecker in view of Schneider and Palberg are disclosed in detail above, with regard to claim 30.
Regarding claim 27, Neither Weckbecker nor Schneider disclose wherein the Kalman filter is used in at least one of a detection, an estimation, a calculation, and simulation of the dynamic movements of the structural components of the crane.
Palberg discloses a crane and method for controlling such a crane (see figures 1-3) and discloses the Kalman filter is used in a detection of the dynamic movements of the structural components of the crane (see paragraphs 0045-0047).
Palberg teaches that the Kalman filter uses Kalman equations that model the dynamics system of the crane structure to achieve the desired oscillation damping effect (paragraph 0047).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Weckbecker as modified by Schneider and Palberg by configuring at least one of the filter portion and the observer portion as a Kalman filter to be used in a detection of the dynamic movements of the structural components of the crane, to provide control structure that models the dynamics system of the crane structure to achieve a desired oscillation damping effect as taught by Palberg.

Allowable Subject Matter
Claims 8, 10-11, 13, 18, 20 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-7, 9, 12, 17, 19, 21-23, 28, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Weckbecker (WO 2016/131753 A1, see US Patent 10,696,526 as an English Translation), Schneider et al. (US 8,025,167 B2), and Palberg (DE 102016004350 A1, US Publication 2019/0119078 A1 as an English 

These prior art of record references do not disclose nor would be obvious to the limitations of these dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654